EXHIBIT 10.29(b)
MARINEMAX, INC.
2011 Stock-Based Compensation Plan
Stock Option Agreement
Unless otherwise defined herein, the terms defined in the 2011 Stock-Based
Compensation Plan shall have the same defined meanings in this Stock Option
Agreement.
I. NOTICE OF STOCK OPTION GRANT

         
Optionee Name:
       
 
     
 
       
Address:
       
 
 
   

The Optionee (as designated above) has been granted an Option to purchase Common
Stock of the Company, subject to the terms and conditions of the Plan and this
Option Agreement, as follows:

             
Date of Grant:
           
 
   
 
           
Vesting Commencement Date:
           
 
   
 
           
Exercise Price per Share:
$          
 
   
 
           
Total Number of Shares Granted:
           
 
   
 
           
Total Exercise Price:
           
 
   
 
           
Type of Option:
   Incentive Stock Option  
 
   Nonstatutory Stock Option  

Expiration Date: As provided in Section 3 of the Stock Option Plan.
Exercise Schedule: The Option shall be exercisable to the extent vested and
outstanding. The Option may not be exercised after it has expired (as determined
pursuant to Section 3 of the Stock Option Agreement).
Vesting Schedule: This Option shall be vested according to the following vesting
schedule:
The Option shall vest as to [                    ] subject to Optionee
continuing to be a Service Provider on such dates, so that the Option shall be
fully vested on the [                    ] anniversary of the Vesting
Commencement Date.

 

 



--------------------------------------------------------------------------------



 



II. STOCK OPTION AGREEMENT
1. Grant of Option. The Administrator of the Company hereby grants to the
Optionee named in the Notice of Stock Option Grant (the “Optionee”), an option
(the “Option”) to purchase the number of Shares set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
the Plan, which is incorporated herein by reference. Subject to Section 10(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and this Option Agreement, the terms and conditions of the Plan shall
prevail.
If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Nevertheless, to the extent that the Option
exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated
as a Nonstatutory Stock Option (“NSO”).
2. Exercise of Option.
(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Exercise Schedule set out in the Notice of Stock Option
Grant and with the applicable provisions of the Plan and this Option Agreement.
(b) Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company.
The Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), (ii) full
payment for the Shares with respect to which the Option is exercised,
(iii) payment of any required tax withholding; and (iv) any other documents
required by this Option Agreement or the Exercise Notice. Full payment may
consist of any consideration and method of payment permitted by this Option
Agreement. Shares issued upon exercise of an Option shall be issued in the name
of the Optionee or, if requested by the Optionee and permitted under applicable
law, in the name of the Optionee and his or her spouse. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 10(c)
of the Plan.
Exercise of this Option in any manner shall result in a decrease in the number
of Shares thereafter available for sale under the Option, by the number of
Shares as to which the Option is exercised.

 

2



--------------------------------------------------------------------------------



 



(c) Legal Compliance. No Shares shall be issued pursuant to the exercise of an
Option unless such issuance and such exercise complies with Applicable Laws.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares. This Option may not be exercised until such time as the
Plan has been approved by the stockholders of the Company.
(d) Vesting Acceleration. The Option shall vest on an accelerated basis to the
extent provided in any employment, change in control or other agreement
documenting such vesting acceleration between Optionee and the Company that
would be applicable to this Option.
3. Term. Optionee may not exercise the Option before the commencement of its
term or after its term expires. During the term of the Option, Optionee may only
exercise the Option to the extent vested. The term of the Option commences on
the Date of Grant and expires on the Expiration Date, which is the earliest of
the following:
(a) With respect to the unvested portion of the Option, upon termination of
Optionee’s Continuous Service;
(b) With respect to the vested portion of the Option, ninety (90) days after the
termination of Optionee’s Continuous Service for any reason other than your
Disability, death or termination for Cause;
(c) With respect to the vested portion of the Option, immediately upon the
termination of Optionee’s Continuous Service for Cause, as determined by the
Administrator, in its sole discretion;
(d) With respect to the vested portion of the Option, twelve (12) months after
the termination of Optionee’s Continuous Service due to Disability or Death;
(e) Immediately prior to the close of certain Corporate Transactions, pursuant
to Section 9 of the Plan; or
(f) The day before the tenth (10th) anniversary of the Date of Grant.
4. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:
(a) cash or check;
(b) subject to the Company’s approval at the time of exercise, consideration
received by the Company under a formal cashless exercise program adopted by the
Company in connection with the Plan;
(c) subject to the Company’s approval at the time of exercise, surrender of
other Shares which, (i) in the case of Shares acquired from the Company, either
directly or indirectly, have been owned by the Optionee for such period of time
on the date of surrender that will avoid an expense for financial accounting
purposes, and (ii) have a Fair Market Value on the date of surrender equal to
the aggregate Exercise Price of the Exercised Shares. Shares from the portion of
this Option to be exercised may be used to pay the exercise price to the extent
that such use will not increase the compensation expense for financial
accounting purposes related to this Option; or
(d) any combination of the foregoing.

 

3



--------------------------------------------------------------------------------



 



5. Lock-Up Period. Optionee hereby agrees that Optionee shall not offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any Common
Stock (or other securities) of the Company or enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Common Stock (or other securities) of
the Company held by Optionee (other than those included in the registration) for
a period specified by the representative of the underwriters of Common Stock (or
other securities) of the Company not to exceed one hundred eighty (180) days
following the effective date of any registration statement of the Company filed
under the Securities Act.
Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said one
hundred eighty (180) day period. Optionee agrees that any transferee of the
Option or shares acquired pursuant to the Option shall be bound by this Section.
6. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee. In no event may
this Option be transferred to a third party in exchange for consideration.
7. Tax Obligations.
(a) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

 

4



--------------------------------------------------------------------------------



 



The Company, in its sole discretion, and in compliance with any Applicable Laws,
may withhold from fully vested Shares otherwise deliverable to Optionee upon the
exercise of the Option a number of whole Shares having a Fair Market Value, as
determined by the Company as of the date the Optionee recognizes income with
respect to those Shares, not in excess of the amount of minimum tax required to
be withheld by law (or such other amount as may be necessary to avoid adverse
financial accounting treatment). Any adverse consequences to Optionee arising in
connection with such Stock withholding procedure shall be the Optionee’s sole
responsibility.
(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.
8. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of Florida.
9. No Guarantee of Continued Service. Optionee acknowledges and agrees that the
vesting of shares pursuant to the vesting schedule hereof is earned only by
continuing as a Service Provider at the will of the Company (not through the act
of being hired, being granted this Option or acquiring shares hereunder).
Optionee further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued engagement as a Service
Provider for the vesting period, for any period, or at all, and shall not
interfere in any way with Optionee’s right or the company’s right to terminate
Optionee’s relationship as a Service Provider at any time, with or without
cause.
[The remainder of this page had been intentionally left blank.]

 

5



--------------------------------------------------------------------------------



 



Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

     
OPTIONEE
  MARINEMAX, INC.
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
 
   
 
   
 
   
Residence Address
   

[Signature Page of Stock Option Agreement]

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
MARINEMAX, INC.
2011 STOCK-BASED COMPENSATION PLAN
EXERCISE NOTICE
MarineMax, Inc.
18167 US Highway 19 North, Suite 300
Clearwater, FL 33764
Attention:
1. Exercise of Option. Effective as of today,                     ,
                    , the undersigned (“Optionee”) hereby elects to exercise
Optionee’s option to purchase                     _____ shares of the Common
Stock (the “Shares”) of MarineMax, Inc. (the “Company”) under and pursuant to
the 2011 Stock-Based Compensation Plan (the “Plan”) and the Stock Option
Agreement dated                     ,                      (the “Option
Agreement”).
2. Delivery of Payment and Required Documents. Optionee herewith delivers to the
Company the full purchase price of the Shares, as set forth in the Option
Agreement, and any and all withholding taxes due in connection with the exercise
of the Option. In addition, Optionee delivers any other documents required by
the Company.
3. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Stock, notwithstanding
the exercise of the Option. The Shares shall be issued to the Optionee as soon
as practicable after the Option is exercised in accordance with the Option
Agreement. No adjustment shall be made for a dividend or other right for which
the record date is prior to the date of issuance except as provided in Section
10(c) of the Plan.
5. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

A-1



--------------------------------------------------------------------------------



 



6. Restrictive Legends and Stop-Transfer Orders.
(a) Legends. Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:
[THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF THE
UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S SECURITIES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER WITHOUT THE CONSENT OF THE COMPANY OR THE
MANAGING UNDERWRITER.]
(b) Stop-Transfer Notices. Optionee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.
(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Exercise Notice or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.
7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.
8. Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the
Administrator which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.
9. Governing Law; Severability. This Exercise Notice is governed by the internal
substantive laws but not the choice of law rules, of Florida. In the event that
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this Option Agreement will continue in
full force and effect.

 

 

A-2



--------------------------------------------------------------------------------



 



10. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan, the Option Agreement and the
Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.

     
OPTIONEE
  MARINEMAX, INC.
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
 
   
 
   
 
   
Residence Address
   

[Signature Page of Stock Option Exercise Notice]

 

A-3